 



Exhibit 10.3
 
AMENDED AND RESTATED
TAX SHARING AND INDEMNITY AGREEMENT
 
This AMENDED AND RESTATED TAX SHARING AND INDEMNITY AGREEMENT (the “Agreement”),
is effective the 1st day of November, 2007, by and between ZAPATA CORPORATION
(“Zapata”), a Nevada corporation, and ZAP.COM CORPORATION (“ZAP.COM”), a Nevada
corporation.
 
R E C I T A L S:
 
A. Zapata, a public company, whose common shares are traded on the New York
Stock Exchange, owns 48,972,258 shares of ZAP.COM’s common stock, par value
$.001 per share, constituting approximately ninety-eight percent (98%) of the
issued and outstanding common stock of ZAP.COM.
 
B. Zapata is the parent of an affiliated group of corporations, including
ZAP.COM, that join in filing consolidated federal Tax Returns and certain
consolidated, combined or unitary state income Tax Returns;
 
C. Zapata and ZAP.COM entered into a Tax Sharing and Indemnity Agreement dated
October 20, 1999 (the “Original Agreement”).
 
D. The tax year for Zapata, as parent of an affiliated group of corporations,
including ZAP.COM, was changed from a fiscal year ended September 30th, to a
calendar year ended December 31st. Accordingly, Zapata filed a consolidated tax
return for federal purposes for the short period beginning October 1, 2002
through December 31, 2002. As a result of the change in tax year, the Original
Agreement needs to be restated to correspond with the current tax period
beginning January 1st and ending December 31st.
 
NOW, THEREFORE, in consideration of their mutual promises, Zapata and ZAP.COM
agree as follows:
 
ARTICLE 1

 
DEFINITIONS
 
1.1  As used in this Agreement, the following terms shall have the following
meanings:
 
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto, as in effect for the taxable period in question.
 
“Consolidated Group” means the group of corporations that immediately prior to
the Effective Date are members of the affiliated group of corporations (within
the meaning of Section 1504 of the Code) of which Zapata is the common parent.
 
“Effective Date” means the date upon which Zapata ceases to own eighty percent
(80%) of the issued and outstanding shares of ZAP.COM.
 
“Final Determination” shall mean the final resolution of liability for any Tax
for a taxable period, including any related interest or penalties, (a) by
Internal Revenue Service Form 870 or 870-AD (or any successor forms thereto), on
the date of acceptance by or on behalf of the Internal Revenue Service (“IRS”),
or by a comparable form under the laws of other jurisdictions; except that a
Form 870 or 870-AD or comparable form that reserves (whether by its terms or by
operation of law) the right of the taxpayer to file a claim for refund and/or
the right of the Taxing Authority to assert a further deficiency shall not
constitute a Final Determination; (b) by a decision, judgment, decree, or other
order by a court of competent jurisdiction, which has become final and
unappealable; (c) by a closing agreement or accepted offer in compromise under
Section 7121 or 7122 of the Code, or comparable agreements under the laws of
other jurisdictions; (d) by any allowance of a refund or credit in respect of an
overpayment of Tax, but only after the expiration of all periods during which
such refund may be recovered (including by way of offset) by the Tax imposing
jurisdiction; or (e) by any other final disposition, including by reason of the
expiration of the applicable statute of limitations.


34



--------------------------------------------------------------------------------



 



“Representative” means with respect to any person or entity, any of such
person’s or entity’s directors, officers, employees, agents, consultants,
advisors, accountants, attorneys, and representatives.
 
“Tax” or “Taxes” means (a) all forms of taxation, whenever created or imposed,
and whenever imposed by a national, municipal, governmental, state, federal or
other body, whether domestic or foreign (a “Taxing Authority”), and without
limiting the generality of the foregoing, shall include net income, alternative
or add-on minimum tax, gross income, sales, use, ad valorem, gross receipts,
value added, franchise, profits, license, transfer, recording, withholding,
payroll, employment, excise, severance, stamp, occupation, premium, property,
windfall profit, custom duty, or other tax, governmental fee or other like
assessment or charge of any kind whatsoever, together with any related interest,
penalties, or other additions to tax, or additional amounts imposed by any such
Taxing Authority, (b) liability for the payment of any amounts of the type
described in (a) as a result of being a member of an affiliated, consolidated,
combined or unitary group for any period, including any liability arising
pursuant to Treas. Reg. Section 1.1502-6, or as a result of being a party to any
agreement or arrangement whereby liability for payment of such amounts was
determined or taken into account with reference to the liability of another
party and (c) liability for the payment of any amounts of the type described in
(a) as a result of any express or implied obligation to indemnify any other
person.
 
“Taxing Authority” is defined under the term “Taxes.”
 
“Taxable Period” or “Taxable Periods” means the tax year for the “Consolidated
Group” as defined in this Article 1.
 
“Tax Return” means any return, filing, questionnaire or other document required
to be filed, including requests for extensions of time, filings made with
estimated Tax payments, claims for refund and amended returns that may be filed,
for any taxable period with any Taxing Authority in connection with any Tax
(whether or not a payment is required to be made with respect to such filing).
 
“ZAP.COM Businesses” means the present and future subsidiaries, divisions and
business of ZAP.COM and any member of the ZAP.COM Post-Closing Affiliates.
 
“ZAP.COM Post-Closing Affiliate” means any corporation, partnership or other
entity directly or indirectly controlled by ZAP.COM after the Effective Date.
 
“ZAP.COM Pre-Closing Affiliate” means any corporation, partnership or other
entity directly or indirectly controlled by ZAP.COM on or before the Effective
Date.
 
“Zapata Affiliate” means any corporation, partnership or other entity directly
or indirectly controlled by Zapata, other than ZAP.COM or any ZAP.COM Affiliate.
 
“Zapata Businesses” means the present and future subsidiaries, divisions and
business of any member of the Zapata Group, other than the present and future
subsidiaries, divisions and business of ZAPCOM or any ZAP.COM Post-Closing
Affiliates.
 
“Zapata Group” means the group of corporations that immediately after the
Effective Date are members of the affiliated group of corporations of which
Zapata is the common parent (within the meaning of section 1504 of the Code).
 
ARTICLE 2

 
PREPARATION AND FILING OF TAX RETURNS
 
2.1  Income Included. All Tax Returns required to be filed by the Consolidated
Group relating to Taxable Periods ending before or including the Effective Date
and filed after the date of this Agreement shall include the income of ZAP.COM
and ZAP.COM Pre-Closing Affiliates (as determined in this Section 2.1)
attributable to such Taxable Periods (including, for Federal income Tax
purposes, any deferred income triggered into income by Treas. Reg.
Section 1.1502-13 and any excess loss accounts taken into income under Treas.
Reg. Section 1.1502-19) required to be reported in the Consolidated Group’s
consolidated Federal income Tax Returns (or under any similar rules applicable
to any state, local or other Tax Returns filed on a consolidated basis). The
income of ZAP.COM and


35



--------------------------------------------------------------------------------



 



ZAP.COM Pre-Closing Affiliates will be apportioned for the Tax period commencing
January 1, up to and including the Effective date and the period after the
Effective Date by closing the books of ZAP.COM and such ZAP.COM Pre-Closing
Affiliates as of the end of the Effective Date. The income of ZAP.COM and any
ZAP.COM Pre-Closing Affiliate shall not include any deferred income triggered
into income by Treas. Reg. Section 1.1502-13 and any excess loss accounts taken
into income under Treas. Reg. Section 1.1502-19, attributable to any other
member of the Consolidated Group.
 
2.2  Tax Returns for Taxable Periods Ending Before or Including the Effective
Date. Except as otherwise provided in Section 2.4, Zapata shall timely prepare
and file, or cause to be timely prepared and filed, all Tax Returns required to
be filed by or on behalf of any member of the Consolidated Group relating to
Taxable Periods ending before or including the Effective Date. ZAP.COM shall
provide Zapata any Tax-related information reasonably requested by Zapata
relating to any Taxable Periods ending on or before the Effective Date.
 
2.3  Tax Returns for Taxable Periods Beginning After the Effective Date. ZAP.COM
shall prepare and file, or cause to be prepared and filed, all Tax Returns for
ZAP.COM and any ZAP.COM Post-Closing Affiliate for taxable periods of ZAP.COM
and any ZAP.COM Post-Closing Affiliate beginning after the Effective Date.
Zapata shall prepare and file, or cause to be prepared and filed, all Tax
Returns for the Zapata Group for Taxable Periods beginning after the Effective
Date.
 
2.4  Carry-Over Period Returns.
 
(a) ZAP.COM shall prepare and file on a timely basis any Tax Returns (but not
including any Federal income Tax Return or Tax Returns under any similar rules
applicable to any state or local, and filed on a consolidated basis) of ZAP.COM
and any ZAP.COM Pre-Closing Affiliate for any Taxable Period beginning before
and ending after the Effective Date (a “Carry-Over Period”).
 
(b) All other Tax Returns for a Carry-Over Period required to be filed by any
member of the Consolidated Group other than ZAP.COM or any ZAP.COM Pre-Closing
Affiliate shall be prepared and filed by Zapata.
 
ARTICLE 3

 
PAYMENT OF TAXES
 
3.1  Liability for Taxes With Respect to Taxable Periods Ending Before or
Including the Effective Date. Except as otherwise provided in this Agreement,
Zapata shall be responsible for paying and shall pay all Taxes relating to any
Tax Return filed by the Consolidated Group or any member thereof with respect to
any Taxable Period ending before and including the Effective Date, including
without limitation, any additional Taxes as a result of any audit, amendment or
other change in a Tax Return as filed by the Consolidated Group or any member
thereof. Zapata shall be entitled to all Tax refunds received or receivable with
respect to any and all Taxes attributable to the Consolidated Group for all such
taxable years and periods ending before including the Effective Date.
 
3.2  Preparation of ZAP.COM’s Final Returns; Payment of Taxes. On or before the
Effective Date Zapata shall cause to be prepared (in a manner consistent with
practices followed in prior years) and delivered to ZAP.COM a separate United
States Federal Income Tax Return for ZAP.COM and each ZAP.COM Pre-Closing
Affiliate for the Tax period beginning January 1, and ending on the Effective
Date (the “ZAP.COM Final Returns”). The ZAP.COM Final Returns shall include all
items of income, gain, loss, deductions and credit of ZAP.COM and the ZAP.COM
Pre-Closing Affiliates realized during such period and determined and
apportioned in accordance with Section 2.1. Zapata shall include in its
consolidated federal income tax for its first taxable year ending after the
Effective Date the items of income, gain, loss, deductions and credit shown on
the ZAP.COM Final Returns and shall pay all Taxes due with respect thereto as
provided in this Section 3.2 and Section 3.1.
 
3.3  Separation Payment With Respect to Federal Income Taxes. Zapata shall give
ZAP.COM notice of the filing of Zapata’s consolidated federal income tax returns
for its first taxable year ending after the Effective Date (“Final Return
Notice”). If the ZAP.COM Final Returns show a tax liability, ZAP.COM shall pay
to Zapata the amount thereof within thirty (30) days after receipt by ZAP.COM of
the Final Return Notice. Zapata shall not withdraw any earnings or assets of
ZAP.COM or any ZAP.COM Pre-Closing Affiliates prior to the Effective Date. If
the ZAP.COM Final Returns show a net operating loss or other tax benefit that is
utilized by Zapata or any member


36



--------------------------------------------------------------------------------



 



of the Zapata Group and, therefore, is not allocated to the entity incurring
such tax benefit pursuant to Treas. Reg. Section 1.1502-79, Zapata shall pay to
ZAP.COM (or the appropriate entity) the amount of any tax savings to be realized
thereby within thirty (30) days after receipt by ZAP.COM of the ZAP.COM Final
Returns.
 
3.4  Allocation of Earnings and Profits for Taxable Periods Ending Before or
Including the Effective Date. All earnings and profits of the Consolidated Group
for all Taxable Periods ending before or including the Effective Date shall be
allocated pursuant to Section 1552 of the Code among the members of the
Consolidated Group in accordance with the ratio which that portion of the
consolidated taxable income attributable to each member of the Consolidated
Group having taxable income bears to the consolidated taxable income of the
Consolidated Group in accordance with Section 1552(a)(1) of the Code and the
Regulations thereunder.
 
3.5  Unused Carry-Forward Attributes. Zapata and ZAP.COM agree that, for
purposes of all required returns and reports with respect to Taxes, the amount
of unused tax credits under the Code attributable to ZAP.COM and each of the
ZAP.COM Pre-Closing Affiliates that may be carried forward to Taxable Periods
ending after the Effective Date shall, unless otherwise required by law or
regulations, be determined in accordance with the principles of Treas. Reg.
Section 1.1502-79(c). Any other carry-forward attributes shall similarly be
determined in accordance with applicable regulations.
 
3.6  Liability for Taxes With Respect to Post-Effective Date Taxable Periods.
The Zapata Group shall pay all Taxes of the Zapata Group and shall be entitled
to receive and retain all refunds of Taxes of the Zapata Group with respect to
Taxable Periods beginning after the Effective Date which are attributable to the
Zapata Businesses. ZAP.COM shall pay all Taxes of ZAP.COM and any ZAP.COM
Post-Closing Affiliate and shall be entitled to receive and retain all refunds
of Taxes of ZAP.COM and any ZAP.COM Post-Closing Affiliate for all periods
beginning after the Effective Date which are attributable to the ZAP.COM
Businesses.
 
3.7  Carry-Over Period Payments. Zapata shall be responsible for (and shall pay)
any Taxes shown to be due on a Tax Return for a Carry-Over Period filed pursuant
to Section 2.4(b) hereof by any member of the Consolidated Group other than
ZAP.COM or a ZAP.COM Pre-Closing Affiliate. ZAP.COM shall be responsible for
(and shall pay) any Taxes shown to be due on a Tax Return for a Carry-Over
Period filed by ZAP.COM and any ZAP.COM Pre-Closing Affiliate pursuant to
Section 2.4(a) hereof.
 
3.8  Carry-Backs. ZAP.COM shall be entitled to any refund of any Tax obtained by
the Consolidated Group (or any member of the Consolidated Group), including any
refund obtained as a result of the carry-back of losses or credits of ZAP.COM or
any ZAP.COM Post-Closing Affiliate from any taxable period beginning after the
Effective Date to any Taxable Period ending before or including the Effective
Date. The application of any such carry-backs by ZAP.COM and/or any other
current or former member of the Consolidated Group shall be in accordance with
the Code and the Treasury Regulations promulgated thereunder. Notwithstanding
this Section 3.8, ZAP.COM and any ZAP.COM Post-Closing Affiliate shall have the
right, in its sole discretion, to make any election, including the election
under Section 172(b)(3) of the Code, which would eliminate or limit the
carry-back of any loss or credit to any Taxable Period ending before or
including the Effective Date.
 
3.9  Post-Closing Elections. At Zapata’s request, ZAP.COM and the ZAP.COM
Pre-Closing Affiliates shall make and/or join with Zapata in making any Tax
elections reasonably requested by Zapata after the Effective Date, if the making
of such election does not have a material adverse impact on ZAP.COM or any
ZAP.COM Pre-Closing Affiliate for any post-Effective Date Tax period.
 
3.10  Refunds. ZAP.COM and any ZAP.COM Pre-Closing Affiliate shall be entitled
to any refund of any Tax obtained by the Consolidated Group (or any member of
the Consolidated Group) as a result of any audit, amendment or other change in
the Tax Return as filed by the Consolidated Group or any member thereof to the
extent the refund is attributable to ZAP.COM and any ZAP.COM Pre-Closing
Affiliate for any Taxable Period of the Consolidated Group ending before or
including the Effective Date. Zapata will cooperate with ZAP.COM and any ZAP.COM
Pre-Closing Affiliate in obtaining such refunds, including, but not limited to,
the filing of amended Tax Returns or refund claims. Zapata will immediately pay
to ZAP.COM and any ZAP.COM Pre-Closing Affiliate any Tax refund described in
this Section 3.10 when such refund is received by the Zapata Group. With the
exception of Section 3.8, all other refunds arising from Tax Returns filed for
the Consolidated Group will belong to Zapata.


37



--------------------------------------------------------------------------------



 



ARTICLE 4

 
COOPERATION AND EXCHANGE OF INFORMATION
 
4.1  Cooperation. ZAP.COM shall cooperate (and shall cause any ZAP.COM
Post-Closing Affiliate to cooperate) fully at such time and to the extent
reasonably requested by Zapata in connection with the preparation and filing of
any Tax Return or the conduct of any audit, dispute, proceeding, suit or action
concerning any issues or any other matter contemplated hereunder relating to any
Taxable Period ending before or including the Effective Date. Such cooperation
shall include, without limitation, (a) the retention and provision on demand of
copies of books, records, documentation or other information relating to any
such Tax Return until the later of (i) the expiration of the applicable statute
of limitation (giving effect to any extension, waiver, or mitigation thereof)
and (ii) in the event any claim has been made under this Agreement for which
such information is relevant, until a Final Determination with respect to such
claim; (b) the execution of any document that may be necessary or reasonably
helpful in connection with the filing of any such Tax Return, or in connection
with any audit, proceeding, suit or action addressed in the preceding sentence;
and (c) the use of the parties’ reasonable best efforts to obtain any
documentation from a governmental authority or a third party that may be
necessary or helpful in connection with the foregoing. Each party shall make its
employees and facilities available on a mutually convenient basis to facilitate
such cooperation.
 
4.2  Tax Returns For Taxable Periods Including The Effective Date. Zapata will
provide ZAP.COM with the opportunity to review and comment upon any Tax Returns
to be filed after the date of this Agreement (including any amended returns),
and will provide ZAP.COM, promptly upon its request, with copies of such Tax
Returns (including any amended returns).
 
4.3  Audits. Zapata will allow ZAP.COM and any ZAP.COM Pre-Closing Affiliate and
its counsel to participate (at the expense of ZAP.COM or its ZAP.COM Pre-Closing
Affiliate) in any audits of Zapata’s Consolidated Federal Income Tax Returns to
the extent that such returns relate to ZAP.COM and any ZAP.COM Pre-Closing
Affiliate. Zapata will not settle any such audit in a manner which would
adversely affect ZAP.COM and any ZAP.COM Pre-Closing Affiliate without the prior
written consent of ZAP.COM, which consent shall not be unreasonably withheld.
 
4.4  Carry-Backs. Zapata will immediately pay to ZAP.COM and any ZAP.COM
Pre-Closing Affiliate any Tax refund (or reduction in Tax liability) resulting
from a carry-back of a post-acquisition tax attribute of ZAP.COM and any ZAP.COM
Pre-Closing Affiliates into the Zapata Consolidated Group Tax Return, when such
refund or reduction is realized by the Zapata Group. Zapata will cooperate with
ZAP.COM and any ZAP.COM Pre-Closing Affiliate in obtaining such refunds (or
reduction in Tax liability), including, but not limited to, the filing of
amended Tax Returns or refund claims.
 
4.5  Contest Provisions. Zapata shall have full responsibility and discretion in
the handling of any Tax controversy, including, without limitation, an audit, a
protest to the Appeals Division of the IRS, and litigation in Tax Court or any
other court of competent jurisdiction involving a Tax Return of the Consolidated
Group or the Zapata Group.
 
ARTICLE 5

 
MISCELLANEOUS
 
5.1  Tax Indemnification.
 
(a) Zapata shall defend, indemnify and hold harmless ZAP.COM and each ZAP.COM
Pre-Closing Affiliate from and against any liability, cost or expense,
including, without limitation, any fine, penalty, interest, charge or reasonable
accountant’s fee, for any Tax required under this Agreement to be paid by Zapata
or any member of the Consolidated Group other than ZAP.COM or a ZAP.COM
Pre-Closing Affiliate.
 
(b) ZAP.COM shall indemnify and hold harmless Zapata and each member of the
Zapata Group from and against any liability, cost or expense, including without
limitation, any fine, penalty, interest, charge or reasonable


38



--------------------------------------------------------------------------------



 



accountant’s fee, for any Tax required under this Agreement to be paid by
ZAP.COM or any ZAP.COM Post-Closing Affiliate.
 
(c) The amount of any payment made with respect to this Section 5.1 shall
include any additional amount necessary to indemnify the recipient of the
payment against any Taxes imposed or incurred (including any increase in
liability or taxes resulting from a reduction in the amount of the loss), and
any reasonable professional fees or other litigation costs incurred, in
connection with such payment, and (ii) be reduced by the amount of any tax
benefit realized or to be realized by the recipient as a result of its payment
of the Taxes being indemnified hereunder.
 
5.2  Breach. Zapata shall defend, indemnify and hold harmless ZAP.COM and each
ZAP.COM Pre-Closing Affiliate and ZAP.COM shall indemnify and hold harmless each
member of the Zapata Group from and against any payment required to be made
under this Agreement as a result of the breach by a member of the Zapata Group
or by ZAP.COM or a ZAP.COM Pre-Closing Affiliate, as the case may be, of any
obligation under this Agreement.
 
5.3  Resolution of Certain Disputes.
 
(a) Arbitration. Disagreements between Zapata and ZAP.COM with respect to
amounts that either claims is owed by the other (or by an Affiliate of the
other) under this Agreement, or other matters under this Agreement that are not
resolved by mutual agreement, shall be resolved by arbitration pursuant to this
Section 5.3.
 
(b) Selection of the Arbitrator. Any arbitrator selected pursuant to this
Section 5.3(b) shall have at least ten (10) years of experience in the field of
corporate taxation, shall be an attorney licensed to practice law in any state
of the United States or a certified public accountant licensed to practice in
any state of the United States and shall not be or have been employed by or
affiliated with either party. The parties shall first attempt to agree on a
mutually satisfactory arbitrator. If the parties are unable to agree on a
mutually satisfactory arbitrator within thirty (30) days after either party
notifies the other in writing of a disagreement requiring arbitration pursuant
to this Section 5.3 (15 days in the case of a disagreement with respect to
Section 4.1 through Section 4.5), each party shall select an arbitrator. The two
arbitrators thus selected shall agree on and select a third arbitrator. If the
two arbitrators cannot agree on such third arbitrator within thirty (30) days
(fifteen (15) days in the case of a disagreement with respect to Section 4.1
through Section 4.5), the parties shall each select a different arbitrator and
renew the foregoing procedure. If the position of an arbitrator is vacated, the
person or persons who originally selected the arbitrator to fill such position
shall select a new arbitrator to fill the position, unless the parties agree to
continue the arbitration with the remaining arbitrators. When used hereinafter,
the term “arbitrator” shall refer to the three arbitrators so selected when
appropriate and a decision of a majority of such arbitrators shall constitute a
decision by the arbitrator in the appropriate context.
 
(c) Arbitration Procedures.
 
(i) The arbitration shall be conducted under the auspices of the American
Arbitration Association.
 
(ii) Each party within thirty (30) days after engagement of the arbitrator
(fifteen (15) days in the case of a disagreement with respect to Section 4.1
through Section 4.5) shall submit to the arbitrator a written statement of the
party’s position (including where relevant the total net amount it asserts is
owed by it or is due to it) regarding the total amount in dispute.
 
(iii) The arbitrator shall base his decision on the following standards. In the
case of a factual dispute between the parties, the arbitrator shall make a
determination of the correct facts. In the case of a dispute regarding a legal
issue, including the proper application of the Tax laws or the proper
interpretation of this Agreement, the arbitrator shall make a determination in
accordance with his best legal judgment. Upon making determinations with respect
to all factual and legal issues in dispute, the arbitrator shall determine the
amount due by one party to the other or such other matter with respect to the
matter subject to the arbitration. Where relevant, as to each matter in dispute,
the arbitrator shall find in favor of the party whose statement submitted
pursuant to paragraph (ii) above proposed the amount closest to the amount so
determined.
 
(iv) The arbitrator shall render a written decision stating only the result of
such decision as soon as practicable. The arbitrator shall also orally explain
the bases of such decision to both parties as soon as practicable. If and only
if both parties request, the arbitrator shall state the bases of such decision
in writing. Where relevant, as to each matter in dispute, the arbitrator’s
decision shall be in an amount equal to one of the total amounts asserted by one
of the


39



--------------------------------------------------------------------------------



 



parties in the written statements submitted pursuant to paragraph (ii) above.
The arbitrator shall not, and is not authorized to, render a decision in any
other amount.
 
(v) The arbitrator’s decision shall be final and binding on the parties. No
appeal to any court is contemplated by this Agreement and each party, to the
maximum extent permissible by law, waives and relinquishes all rights and
entitlements to appeal such decision.
 
(vi) The arbitrator shall determine a fair allocation of the costs of the
arbitration proceeding (including each party’s legal fees) as between the
parties.
 
5.4  Notices. Any notice, demand, claim or other communication under this
Agreement shall be in writing and shall be deemed given upon delivery if
delivered personally, upon mailing if sent by certified mail, return receipt
requested, postage prepaid, or upon completion of transmission if sent by
telecopy or facsimile, to the parties at the following address:
 
If to Zapata:
Zapata Corporation
100 Meridian Centre, Suite 350
Rochester, New York 14618
Attn: Avram Glazer, Chief Executive Officer
If to ZAP.COM:
ZAP.COM Corporation
100 Meridian Centre, Suite 350
Rochester, New York 14618
Attn: Leonard DiSalvo, Vice President — Finance
 
5.5  Entire Agreement. This Agreement and the applicable provisions of the
Distribution Agreement constitute the entire agreement of the parties concerning
the subject matter hereof, and supersedes all other agreements, whether or not
written, in respect of any Tax between or among any member or members of the
Zapata Group, on the one hand, and ZAP.COM and any ZAP.COM Pre-Closing
Affiliate, on the other hand. This Agreement may not be amended except by an
agreement in writing, signed by the parties hereto. In the event and to the
extent that there shall be a conflict between the provisions of this Agreement
and the Distribution Agreement, the provisions of this Agreement shall control.
 
5.6  Governing Law. This Agreement shall be governed by and construed in
accordance with, the laws of the State of New York.
 
5.7  Successors and Assigns. A party’s rights and obligations under this
Agreement may not be assigned without the prior written consent of the other
party. All of the provisions of this Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns.
 
5.8  No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties to this Agreement and their respective subsidiaries and should not
be deemed to confer upon third parties any remedy, claim, liability,
reimbursement, claim of action or other right in excess of those existing
without this Agreement.
 
5.9  Legal Enforceability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of the prohibition or unenforceability without
invalidating the remaining provisions. Any prohibition or unenforceability of
any provision of this Agreement in any jurisdiction shall not invalidate or
render unenforceable the provision in any other jurisdiction.
 
5.10  Expenses. Unless otherwise expressly provided in this Agreement or in the
Distribution Agreement, each party shall bear any and all expenses that arise
from their respective obligations under this Agreement. In the event either
party to this Agreement brings an action or proceeding for the breach or
enforcement of this Agreement, the prevailing party in such action or
proceeding, whether or not such action or proceeding proceeds to final judgment,
shall be entitled to recover as an element of its costs, and not as damages,
such reasonable attorneys’ fees as may be awarded in the action or proceeding in
addition to whatever other relief to which the prevailing party may be entitled.


40



--------------------------------------------------------------------------------



 



5.11  Confidentiality. Each party shall hold and cause its Representatives to
hold in strict confidence, unless compelled to disclose by judicial or
administrative process or, in the opinion of its counsel, by other requirements
of law, all information (other than any such information relating solely to the
business or affairs of such party) concerning the other parties hereto furnished
it by such other party or its Representatives pursuant to this Agreement (except
to the extent that such information can be shown to have been (a) previously
known by the party to which it was furnished, (b) in the public domain through
no fault of such party, or (c) later lawfully acquired from other sources by the
party to which it was furnished), and each party shall not release or disclose
such information to any other person, except its auditors, attorneys, financial
advisors, bankers and other consultants and advisors who shall be advised of the
provisions of this Section. Each party shall be deemed to have satisfied its
obligation to hold confidential information concerning or supplied by the other
party if it exercises the same care as it takes to preserve confidentiality for
its own similar information.
 
5.12  Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signature
thereto and hereto were upon the same instrument.
 
5.13  Headings. Introductory headings used in this Agreement are solely for the
convenience of the parties and shall not be deemed to be limitations upon or
descriptive of the contents of the Section or sub-sections concerned.
 
5.14  Effective Date of Amended and Restated Tax Sharing and Indemnity
Agreement. The effective date of the Agreement is November 1, 2007.
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.
 
ZAP.COM CORPORATION
 

  By: 
    


Name: Leonard DiSalvo

  Title:  Vice President — Finance

 
ZAPATA CORPORATION
 

  By: 
    


Name: Avram Glazer

  Title:  President and Chief Executive Officer


41